 III the Matter of D. R. HOAK AND A.R. HOAK, CO-PARTNERS, DOINGBUSINESSUNDER THE NAME AND STYLE OF WEST COASTGROWERS ANDPACKERSandPACKING HOUSE EMPLOYES UNION, LOCAL 19653,A. F. OF L.Case No. C-1774.-Decided January 20, 1941Jurisdiction:dried fruit preserving, processing, and distributing industry.Settlement:stipulation providing for complianve with the Act.Remedial Orders:entered on stipulation.Mr. Earle K. Shave,for the Board.Mr. Chester R. Andrews,of Fresno, Calif., for the respondent.Mr. John J. Sweeney,of Fresno, Calif., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDORDERSTATEUENT OF THE CASEiUpon charges and amended charges duly filed by Packing HouseEmployes Union, Local 19653, herein called the Union, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Twentieth Region (San Francisco, California), issuedits complaint dated December 27, 1940, against D. R. Hoak and A. R.Hoak, co-partners, doing business under the name and- style of WestCoast Growers and Packers, Fresno, California, herein called therespondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) ofthe National Labor Relations, Act, 49 Stat. 449, herein called the Act.Copies of the complaint and notices of hearing thereon were dulyserved upon the respondent and the Union.On December 27, 1940,the Regional Director issued a notice of postponement of hearing.Concerning the unfair labor practices, the complaint alleged, insubstance, (1) that the respondent urged, persuaded, and warned itsemployees to refrain from becoming or remaining members of theUnion and threatened said employees with loss of employment ifthey became or remained members of the Union; (2) that the re-29 N. L. R. B., No. 25136 D. R. HOAK137spondent demoted Carl Dobson and E. Dawson, employees, because oftheir membership in and sympathy toward the Union; (3) that the,respondent discriminated against three named employees with respectto the amount of work given them, because of their membership in,sympathy toward, and activity on behalf of the Union; and (4) thatby these acts the respondent interfered with, restrained, and coercedits employees' in the exercise of the rights guaranteed in Section 7of the Act.Prior to a hearing, the respondent, the Union, and counsel for theBoard entered into a stipulation dated December 28, 1940. Thestipulation provides as follows :IT IS HEREBY STIPULATED AND' AGREED by and between D. R.Hoak and A. R. Hoak, co-partners, doing business under thename and style of West Coast Growers and Packers, (herein-after called the Respondent), by D. R. Hoak, 'co-partner, andChester R. Andrews, their attorney; Packing House EmployesUnion, Local 19653, A. F. of L., (hereinafter called Local 19653)by John J. Sweeney, Business Agent, and Earle K. Shawe, At-torney, National Labor Relations Board, as Follows :IRespondent is a partnership, composed of D. R. Hoak andA. R. Hoak as co-partners, doing business under the name andstyle ofWest Coast Growers and Packers, having its principalplace of business in the Township of Sultana, County of Tulare,State of California, hereinafter called the Sultana Plant,, andis engaged in the preserving and processing of dried fruits,and in the warehousing, sale and distribution thereof.'Respondent's products for the year 1939 amounted to approxi-mately $516,762.00 in value of which amount approximately$410,000.00 in value was sold and shipped by respondent fromthe Sultana Plant in the State of California to, into or throughpoints in the United States outside the State of California, and'to foreign countries.For the sole purpose of this proceeding, and for no other pur-pose, Respondent stipulates to the above facts and admits that itis engaged in commerce within the meaning of section 2 (6) and(7) of the National Labor Relations Act (hereinafter called theAct), 49 Stat. 449.IIPacking House' Employes Union, Local 19653, A. F. of L.,affiliatedwith the American Federation of Labor, is a Labororganization within the meaning of Section 2 (5) of the Act. 138DECISIONS OF N MONAL LABOR RELATIONS BOARDIIIAll of the parties hereto, and each of them, hereby waive theirright to file an answer to the Complaint of the National LaborRelations Board filed herein, and their right to a hearing, andto. appear in person or otherwise and to give testimony andexamine or cross-examine witnesses (as provided in Section10 (b) of the Act and in National Labor Relations Board Rulesand Regulations-Series 2, as amended) ; and all of the partieshereto, and each of them, hereby waive the making of findings offact and conclusions of law by the National Labor RelationsBoard and any other or further procedure or proceedings by orbefore the National Labor Relations Board that may be providedin the National Labor Relations Act or the National LaborRelations Board Rules and Regulations-Series 2, as amended;and all of the parties hereto, and each of them, agree that theformal papers in this proceeding, including the charges, Com-plaint and Notice of Hearing, Affidavit of Service of Complaintand Notice of Hearing, copy of National, Labor Relations BoardRules and Regulations-Series 2, as amended, and this Stipu-lation, and nothing more, shall constitute the entire record inthis case, and shall dispense with the necessity for the hearingreferred to in said Complaint and Notice of Hearing, and asprovided in Section 10 (b) of the National Labor Relations Act.This waiver and agreement is expressly conditioned upon theapproval of this Stipulation by the National Labor RelationsBoard.It is agreed that the record in this case shall be filed with theNational Labor Relations Board in Washington, D. C., by filingthe same with the Chief Trial Examiner of said Board.IVUpon the record herein and. upon this stipulation; if and whenapproved by the National Labor Relations Board, an Order mayforthwith be entered by said Board as follows :(1)Respondent shall cease and desist from :(a) In any manner interfering with, restraining or coercingits employees in the exercise of their right to form, join or assistLabor organization, to bargain collectively through representa-tives of their own choosing and'to engage in concerted activitiesfor the purpose of collective bargaining, or other mutual aid orprotection ;-(b)Discouraging membership in Packing House EmployesUnion; Local 19653, A. F. of L., or any other labor organization D. R. HOAK-139,of its employees, by discriminating against said employees with.respect to their hire and tenure of employment, or any termor condition thereof.(2)Respondent shall take the following affirmative actionto effectuate the policies .of the National Labor Relations Act :(a)Respondent shall immediately offer to Carl Dobson andE. Dawson full and unconditional reinstatement to their formerpositionswithout prejudice to their seniority or other rightsor privileges ;(b)Respondent shall snake whole the employees whose namesare hereinbelow set out" for any loss of gages they may havesuffered by reason of the Respondent's' discrimination duringthe 1940 season by payment to each of them the amount setforth opposite their names below :William L. Owen------------------------------------ $75.00Carl Dobson----------------------------------------- 100 00E Dawson------------------------------------------ 100.00W A. Brady---------------------------------------- 100.00A. Gimin-------------------------------------------- 100.00(c)Post immediately in conspicuous. places at its plant andwarehouse in Sultana, California, and maintain for a period ofat least sixty (60) consecutive days from the date of posting,notices to its employees stating : (1) that the Respondent willnot engage in the conduct from which it is ordered to cease anddesist in paragraphs 1 (a) and (b) of this Order; (2) that theRespondent's employees are free to become or remain membersof Packing House Employes Union, Local 19653, A. F. of L.,and the Respondent will not discriminate against any employeebecause of membership or activity in that organization.(d)Notify the Regional Director for the Twentieth Regionin writing, within twenty (20) days from the date of this Order,of the steps taken by Respondent to comply herewith.VAfter the entry of the Order by the National Labor RelationsBoard as provided for in Paragraph IV hereof, there may beentered in the United States Circuit Court of Appeals for theNinth Circuit a decree by said Court enforcing said Order infull, and each of the parties hereto hereby consents to the entryof said decree and hereby waives prior notice thereof.VIIt is expressly understood and agreed that this Stipulation andthe Order and Decree provided for herein shall be a complete and 140 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinal disposition of all the issues raised by the charges and com-plaint in this proceeding and that no other or further procedure,order or decree,other than those provided for herein,shall beinstituted or made with respect to the subject matters containedin the charges and Complaint herein against any of the parties tothis Stipulation.VIIIt is expressly understood and agreed that this Stipulation issubject to the approval of the National Labor Relations Board.VIIIThe terms of this Stipulation contain and set forth the entireagreement between the parties hereto and there is no agreementof any kind which varies, alters or adds to this Stipulation.On January 10, 1941,the Board issued an order approving theabove Stipulation,making it a part of the record, and,pursuant toArticle II, Section 36, of National Labor Relations Board Rules andRegulations-Series 2, as amended, transferring the proceeding tothe Board for the purpose of entry of a decision and order pursuantto the.provisions of the Stipulation.Upon the basis of the above Stipulation and the entire record inthe case, the Board makes the following :FINDINGS OF FACTTHE BUSINESS OF THE RESPONDENTThe respondent is a partnership composed of D. R. Hoak andA. R. Hoak, doing business under the name and style of West CoastGrowers and Packers, having its principal place of business inSultana, California, where it is engaged in the preserving, processing;warehousing,sale, and distribution of dried fruits.During 1939the respondent sold products valued at approximately $516,000, about$400,000 of which represent goods sold by it to points outside theState of California.The respondent admits, for the purpose ofthis proceeding, that it is engaged incommerce,withinthe meaningof Section 2 (6) and (7) of the Act.We find that the above-describedoperationsconstitutea continuousflow of trade,traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact and Stipulation andthe entire record in the case, and pursuant to Section 10 (c) of the ID.R.HOAK141National Labor Relations Act, the National Labor Relations Boardhereby orders that- D. R. Hoak and A. R. Hoak,, co-partners, doingbusiness under the name and style of West Coast Growers andPackers, Fresno, California, shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsorganizations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposeof collective bargaining, or other mutual aid or protection;(b)Discouraging membership in Packing House, Employes Union,Local 19653, A. F. of L., or any other labor organization of itsemployees, by discriminating against said employees with respectto their hire or tenure of employment, or any term or conditionthereof.2.Take the following affirmative action to effectuate .the policiesof the National Labor Relations Act :(a) Immediately offer to Carl'Dobson and E. Dawson full andunconditional reinstatement to their former positions without preju-'dice to their -seniority or other rights or privileges;(b)Make whole the employees whose names are hereinbelow setout foranyloss of wages they may have suffered by reason of therespondent's discrimination during the 1940 season by payment to.each of them the amount set forth opposite their names below :William L Owen----------------------------------------- $7500Carl Dobson --------------------------------------------- 10000E. Dawson----------------------------------------------- 10000W. A. Brady---------------------------------------------100.00A. Gimm------------------------------------------------- 100 00(c)Post immediately in conspicuous places at its plant and ware-house in Sultana, California, and maintain for a period of at leastsixty (60) consecutive days from the date of posting, notices to itsemployees stating (1) that the respondent will not engage in theconduct from which it is ordered to cease and desist in paragraphs1 (a) and (b) of this Order; and (2) that the respondent's em-ployees are free to become or remain members of Packing HouseEmployes Union, Local 19653, A. F. of L., and the respondent willnot discriminate against any employee because of membership oractivity in that organization;(d)Notify the Regional Director for the Twentieth Region inwriting, within twenty (20) days from the date of this Order, of thesteps taken by the respondent to comply herewith.